                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

AMY C. ANDREWS,

       Plaintiff,

v.                                                     Case No: 6:18-cv-461-Orl-41TBS

RON MCMAHAN and AMERICAN
MORTGAGE INVESTMENT PARTNERS
MANAGEMENT LLC,

       Defendants.


                                         ORDER

       This case comes before the Court without a hearing on the parties’ Joint Motion to

Reopen Discovery (Doc. 36). The parties held their initial case management conference

on July 5, 2018 (Doc. 19 at 3). At that time, they agreed that all discovery would be

completed by February 1, 2019 (Id., at 2). The Case Management and Scheduling Order

(“CMSO”) governing this case adopted the February 1, 2019 deadline; set a March 1,

2019 deadline for dispositive motions; and set the case for trial during the term beginning

August 5, 2019 (Id., at 1-2).

       The parties represent that at the March 5, 2019 hearing on Defendants’ motion to

dismiss the Court suggested that this controversy “may be more appropriate for a motion

for summary judgment when discovery is completed.” (Doc. 36, ¶ 7). This Court does not

know what to make of this comment since discovery had closed before it was made.

       Defendants propounded a request for production to Plaintiff on March 18, 2019

(Id., ¶ 8). The Court does not know whether Plaintiff complied with the request. The Court

also does not know if the parties have engaged in any other discovery. Now, the parties
are asking the Court to reopen discovery and set a new deadline of June 5, 2019 (Id., ¶

13).

       Granting the parties’ motion would require modification of the CMSO. The CMSO

“may be modified only for good cause and with the judge’s consent.” FED. R. CIV. P.

16(b)(4). The “good cause standard precludes modification unless the schedule cannot

‘be met despite the diligence of the party seeking the extension.’” Sosa v. Airprint

Systems, Inc., 133 F.3d 1417, 1418 (11th Cir. 1998). The parties have not made this

showing. They have had from July 5, 2018 to February 1, 2019, a total of 6 months and 28

days to engage in any and all discovery they deemed necessary. Their unexplained failure

to do so does not warrant modification of the CMSO. And, because the deadline for

dispositive motions has passed, any additional discovery could not be used for that

purpose. For these reasons, the parties’ joint motion is DENIED.

       DONE and ORDERED in Orlando, Florida on March 22, 2019.




Copies furnished to Counsel of Record




                                            -2-
